Title: To Thomas Jefferson from Mathew Carey, [on or before 29 June 1801]
From: Carey, Mathew
To: Jefferson, Thomas


               
                  Sir,
                  [on or before 29 June 1801]
               
               Amidst the numerous objects which demand from you unceasing attention, it requires an apology to obtrude on you any business of a private nature. However your regard for the interests of literature will probably induce you to excuse me in the present instance.
               I have in the press an American pocket Atlas, which I expect to be able to publish early next month. In the former edition I gave the Census of the United States; and am desirous of enriching the present one with the recent Census.—I should regard it as a very particular favour, if you would be pleased to give directions to have a copy taken by any of the clerks in the office where the statements are recorded.
               I am, with the sincerest esteem, Your obt. hble. servt
               
                  
                     Mathew Carey
                  
               
            